Citation Nr: 0422191	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from October 1961 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for COPD.

The appeal was remanded by the Board to the Reno, Nevada, 
VARO in April 2001 for compliance with the notice and duty to 
assist provisions contained in the Veterans Claims Assistance 
Act of 2000 (VCAA).

Following RO compliance with the notice and assistance 
provisions of the VCAA, service connection for COPD was again 
denied in an April 2002 rating decision by the Reno, Nevada, 
VARO. 

A November 2002 Board decision deferred a decision on service 
connection for COPD pending further evidentiary development 
by the Board. Following a decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in May 
2003, the appeal was remanded to the Reno, Nevada, VARO in 
August 2003 for further evidentiary development.

In April 2004, following completion of further development, 
the Appeals Management Center (AMC) in Washington, D.C., 
again denied service connection for COPD. 


FINDINGS OF FACT

COPD was not present in service or for many years thereafter, 
and is not shown to be otherwise related thereto.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a May 2001 letter, following a Board remand for compliance 
with the VCAA, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send information 
describing any additional evidence, or the evidence itself, 
to the RO, and requested that the veteran tell the RO about 
any additional information or evidence he wanted VA to try to 
get for him.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in September 1999, prior to the enactment of the VCAA.  
Therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  The VCAA notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b). It is also noted that the 
RO readjudicated the veteran's claim for COPD in April 2002, 
after providing the veteran VCAA notice in April 2001 and 
affording him the opportunity to respond.

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been afforded VA medical 
examinations in June 1999, May 2003, and March 2004 in 
connection with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  


Factual Background

The veteran served on active duty in the Navy from October 
1961 to July 1969.  He stated that he was required to clean 
out asbestos insulation on a ship shortly after coming on 
active duty and that, in subsequent shipboard assignments 
where he worked on heating and air conditioning systems, he 
was frequently required to remove asbestos.  The veteran 
stated he was not exposed to asbestos before or after his 
active service.

Service medical records do not show any diagnosis of, or 
treatment for, COPD.

An April 1964 service medical record entry reflects the 
veteran had a chronic cough for two months.  The diagnostic 
impression was chronic bronchitis and a chest x-ray was read 
as normal.

A July 1965 service medical record entry reflects that the 
veteran complained of a productive cough with chest pain and 
sore throat.  A chest x-ray was negative and the diagnostic 
impression was upper respiratory infection.

The July 1969 discharge examination report reflects normal 
lungs and chest.

The veteran has related that, following his active service, 
he worked at a Naval Weapons Station in the nuclear field for 
19 years and then worked in placer mining for another 18 
years.  He recalls that he began smoking in the Navy and has 
continued smoking to the present time, although he noticed a 
gradual increased shortness of breath about 20 years after 
active service and has cut down to approximately 10 
cigarettes a day.

A June 1999 VA medical examination report contains a 
diagnosis of COPD with wheezing and rhonchi.

In May 2003 the veteran received a VA medical examination.  A 
radiology report contains the notations: "No CT scan 
evidence of asbestos exposure" and "No CT evidence of 
chronic obstructive pulmonary disease."  The examining 
physician noted that pulmonary function testing showed both 
obstructive and restrictive airway disease.  The physician 
stated that the veteran had COPD and probably had chronic 
bronchitis, but that there was no evidence of asbestosis.

In March 2004 the veteran again was accorded a VA medical 
examination.  The examining physician noted that there were 
no radiological reports of record that indicated the presence 
of pulmonary disease or COPD, but that an August 2002 chest 
x-ray identified areas that appeared to have emphysema.  The 
physician also noted the absence of examinations or radiology 
reports reflecting the presence of COPD or treatment for COPD 
in the veteran's service medical records.  He noted treatment 
for a sore throat and enlarged neck nodes in service which 
was diagnosed as bronchitis, "not COPD."  

The examining physician diagnosed mild to moderate COPD - 
emphysema, with no evidence of restrictive airway disease 
(asbestosis).  The physician added that it was his 
professional opinion that the veteran's COPD did not manifest 
at the time of military service and that his symptoms and 
disease process of emphysema were latent and most likely due 
to the long-term effects of smoking tobacco.


Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131.  A showing of chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.   Isolated 
findings, or a diagnosis including the word "chronic," are 
not sufficient to establish service connection.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999). A determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.

Analysis

The veteran contends that he was exposed to asbestos while in 
active service and that his COPD resulted from that exposure.

With respect to evidence of a current disability, VA medical 
examination reports of June 1999, May 2003, and March 2004 
all contain a diagnosis of COPD. The record clearly 
demonstrates that the veteran currently suffers from COPD.

The Board notes that the veteran has stated that he was 
repeatedly exposed to asbestos in the course of his 
engineering duties.  He stated that he had cleaned out 
asbestos insulation on one ship and removed asbestos while 
working on heating and air conditioning on others.  The Board 
has no reason to doubt the veteran's statements regarding his 
exposure to asbestos on board Navy ships while he was on 
active duty.

Despite evidence that the veteran currently suffers from 
COPD, and that he was likely exposed to asbestos during 
active service, evidence of a medical nexus opinion linking 
his current COPD to such asbestos exposure is missing.

Service medical records contain no complaints, treatment, or 
diagnosis of COPD or any other chronic respiratory disorder. 
Although the veteran was treated while on active duty for 
bronchitis and an upper respiratory infection, the July 1969 
separation examination report indicated that the veteran's 
lungs and chest were normal.  There is no evidence that the 
veteran suffered from COPD during active service.

Moreover, the examining physician for the March 2004 VA 
medical examination, after reviewing all the evidence of 
record, specifically stated that the veteran's diagnosed COPD 
is not related to his exposure to asbestos; rather, that his 
COPD was most likely related to long term effects of smoking. 
No competent medical opinion or other medical evidence to the 
contrary has been submitted.

The veteran has also claimed that COPD developed due to 
smoking in service. 38 U.S.C. § 1103 (West 2002), however, 
precludes the establishment of service connection based upon 
a finding that a disease or injury, attributable to the use 
of tobacco during active service, became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period as set forth in 38 U.S.C.A. §§ 1112 or 
1116.  See 38 C.F.R. § 3.300(a) (2003).

While the Board accepts the veteran's statements that he was 
exposed to asbestos in service, and does not doubt the 
veteran's sincere belief that his COPD is a result of his 
exposure to asbestos during active service, a lay person 
without medical training, such as the veteran, is not 
competent to opine on medical matters such as the cause of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
["competent medical evidence" means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding the benefit of the doubt, but the 
preponderance of the evidence is against the veteran's claim, 
and service connection is not warranted. 


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.




	                        
____________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



